Plaintiff in error, Willis Ridley, was convicted in the district court of Stephens county of burglary in the second degree, and in accordance with the verdict of the jury he was on the 15th day of April, 1919, sentenced to imprisonment in the penitentiary at Granite for the term of two years. From the judgment an appeal was perfected by filing in this court on October 2, 1919, a petition in error, with case-made.
On October 31, 1919, plaintiff in error filed a motion to dismiss the appeal, which motion is signed by himself and subscribed and sworn to before G.A. Witt, court clerk. The motion to dismiss the appeal is granted, and the appeal dismissed, and the cause remanded to the trial court, with direction to cause its judgment and sentence to be carried into execution.